Filed 2/16/21 P. v. Duran CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                            2d Crim. No. B303084
                                                                    (Super. Ct. No. 2016043592)
     Plaintiff and Respondent,                                           (Ventura County)

v.

JASMINE CHERIE DURAN,

     Defendant and Appellant.


       Jasmine Cherie Duran appeals a post-judgment order
following conviction of fleeing the scene of a vehicle accident
causing permanent, serious injury. (Veh. Code, § 20001, subd.
(b)(2).) We affirm the victim restitution order imposed at a
separate hearing following sentencing. (Pen. Code, § 1202.4,
subd. (f)(3).)1
       This appeal concerns restitution for economic losses for the
tragic and profound injuries suffered by Linda O’Connor when


       All further statutory references are to the Penal Code
         1

unless stated otherwise.
Duran struck her as she rode her bicycle on a public street.
Duran then fled the scene and attempted to conceal her vehicle.
At sentencing, the trial court ordered Duran to pay victim
restitution to O’Connor and members of her family. The court
later determined these amounts during a contested hearing that
concerned the applicability of People v. Martinez (2017) 2 Cal.5th
1093, 1098, 1103 (Martinez), to the direct restitution amounts.
Duran now challenges this order and asserts that the court
abused its discretion because restitution may concern only the
losses resulting from her flight from the scene. (Ibid.) We reject
her contentions and affirm.
            FACTUAL AND PROCEDURAL HISTORY
       The Ventura County District Attorney charged Duran with
one count of driving while under the influence of a drug, causing
injury (count 1); and one count of fleeing the scene of an accident,
causing permanent, serious injury (count 2). (Veh. Code,
§§ 23153, subd. (f), 20001, subd. (b)(2).) The prosecutor also
alleged that concerning count 1, Duran personally inflicted great
bodily injury, causing a coma or permanent paralysis. (§ 12022.7,
subd. (b).)
       Prior to trial, Duran stipulated to the elements of count 1,
with the exception of the element of being under the influence at
the time of the accident. She also admitted the great bodily
injury allegation regarding count 1. In addition, Duran
stipulated concerning count 2, “The accident I caused resulted in
permanent, serious injury to someone else.” Duran
acknowledged in writing that she discussed “the direct and
indirect consequences of the . . . stipulations and admissions with
my attorney, and [she] understand[s] and accept[s] those
consequences . . . .”




                                 2
       The jury could not agree upon a verdict regarding count 1,
but it convicted Duran of count 2. Upon the prosecutor’s motion,
the trial court later dismissed count 1 and its associated great
bodily injury enhancement. At sentencing, the court noted
Duran’s prior criminal history and the callous nature of the crime
and sentenced her to the upper four-year term of imprisonment.
The trial judge stated that the four-year term was the maximum
sentence he could impose and that O’Connor was suffering the
lasting effects of a “very tragic accident.” The court also imposed
minimum fines and fees, ordered victim restitution, and awarded
Duran 1,460 days of presentence custody credit.
       The trial court later held a contested restitution hearing
and received written and oral argument from the parties. The
court then decided to award $602,258 restitution to O’Connor and
her husband for the losses she suffered from the accident,
consisting of future losses and lost wages.
       Duran now challenges this order.
                            DISCUSSION
       Duran argues that the trial court improperly awarded
restitution amounts for the accident in contravention to our
Supreme Court’s decision in Martinez. She asserts that
restitution amounts are limited to the victims’ losses incurred by
her flight from the accident scene. (Martinez, supra, 2 Cal.5th
1093, 1098 [trial court may order restitution only for those
injuries that were caused or exacerbated by defendant’s criminal
flight from the accident scene].)
       Martinez, supra, 2 Cal.5th 1093, involved a traffic collision
between Martinez, driving a truck, and a child riding a scooter.
Martinez was charged with, and pleaded guilty to, one felony
count of fleeing the scene of an injury accident. (Veh. Code,




                                 3
§ 20001, subd. (a); Martinez, at p. 1098.) Information contained
in police reports and statements at the sentencing hearing
conflicted as to whether Martinez or the child was at fault for the
accident. (Martinez. at pp. 1098-1099.) The trial court made no
factual findings regarding Martinez’s responsibility for the
accident. (Id. at p. 1099.)
       Our Supreme Court described the Vehicle Code section
20001, subdivision (a) crime as involving not “ ‘hitting,’ ” but
“ ‘running.’ ” (Martinez, supra, 2 Cal.5th 1093, 1102.) Martinez
noted that the occurrence of an injury accident was not an
element of the crime of fleeing an injury accident and no degree of
fault was required for a conviction. (Id. at pp. 1102-1103.) For
this reason, restitution for losses includes only those incurred as
a result of the defendant’s unlawful flight from the accident
scene, but not losses incurred as a result of the accident. (Id. at
p. 1103; id. at p. 1104 [involvement in an accident forms no part
of the conduct proscribed by Vehicle Code section 20001,
subdivision (a)].) “Section 1202.4 does not . . . permit courts to
order direct victim restitution for losses that occur as a result of
an underlying accident that involves no criminal wrongdoing.”
(Martinez, at p. 1107.) Martinez acknowledged, however, that
“[a] different result might obtain” if defendant’s crimes included
an offense of driving under the influence that caused the accident
or resulted in the victim’s injuries. (Id. at p. 1107, fn. 3 [“A
different result might obtain if the defendant’s crimes included
an offense, such as . . . driving under the influence . . . that
caused the accident that resulted in the victim’s injuries.
Defendant in this case [Martinez] was neither charged with nor
convicted of such an offense”].)




                                 4
       The trial court acted within its discretion by ordering direct
restitution for economic losses as a result of Duran’s conviction
for fleeing the scene of an accident. Martinez does not help
Duran here. Duran was charged with, but not convicted of,
driving while under the influence of a drug, causing injury (count
1). The prosecutor also charged a great bodily injury allegation
associated with this count. Duran, however, stipulated in writing
that she drove a vehicle and committed an illegal act causing
great bodily injury to O’Connor. Duran also stipulated that “[t]he
accident [she] caused resulted in permanent, serious injury to
someone else (count 2).” She stated that she made the
stipulations and admissions voluntarily without threat or
coercion. Duran acknowledged in writing that she discussed “the
direct and indirect consequences” of the stipulations and
admissions with her attorney and understood and accepted those
consequences.
       Trial counsel apparently made a tactical decision to have
his client sign the stipulation. It likely forestalled the
introduction of highly prejudicial but relevant testimony
concerning the victim’s injuries. And this in turn may have
ultimately involved the dismissal of count 1.
       Unlike the factual circumstances in Martinez, Duran
admitted responsibility for the collision and causing O’Connor
permanent, serious injuries. (Cf. Martinez, supra, 2 Cal.5th
1093, 1099 [no factual determination made of Martinez’s
responsibility for the collision or the victim’s injuries].) Duran
argues the stipulation does not state the cause of the accident
was the result of a criminal act. Duran’s efforts to parse the
meaning of the stipulation regarding count 2 belies its plain
meaning and is unavailing. The trial court is not ordering




                                 5
Duran to pay direct victim restitution encompassing losses from
“noncriminal conduct.” (Id. at p. 1105.)
       Section 1202.4, subdivision (f) limits restitution to those
losses as a “result of the defendant’s conduct.” Restitution
amounts shall consist of “full restitution.” (Ibid.) Subdivision
(f)(3) provides: “To the extent possible, the restitution order shall
be prepared by the sentencing court, shall identify each victim
and each loss to which it pertains, and shall be of a dollar amount
that is sufficient to fully reimburse the victim or victims for every
determined economic loss incurred as the result of the
defendant’s criminal conduct . . . .” Here, according to Duran’s
stipulations and admissions, she admitted her “criminal conduct”
and acknowledged that it caused permanent, serious injury to
O’Connor. (People v. Martinez, supra, 2 Cal.5th 1093, 1107
[section 1202.4 is entitled to a “broad and liberal construction”].)
The trial court’s order was reasonable and not an abuse of
discretion. (Martinez, at pp. 1102, 1107, fn. 3.)
                             DISPOSITION
       The restitution order is affirmed.
             NOT TO BE PUBLISHED.




                                     GILBERT, P. J.
We concur:


             YEGAN, J.



             PERREN, J.




                                 6
                    Anthony J. Sabo, Judge

               Superior Court County of Ventura

                ______________________________


    Todd W. Howeth, Claudia Bautista, Public Defenders, and
Thomas Hartnett, Senior Deputy Public Defender.


      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Zee Rodriguez, Wyatt E. Bloomfield and Paul
S. Thies, Deputy Attorneys General, for Plaintiff and
Respondent.




                               7